Prospectus RRIGX March 1 2011 T. Rowe Price International Growth & Income Fund–R Class A stock fund seeking long-term capital growth and a reasonable level of income through investments in non-U.S. companies. This class of shares is sold only through financial intermediaries. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. International Growth & Income Fund–R Class 1 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 6 Useful Information on Distributions and Taxes 10 Transaction Procedures and Special Requirements 13 Distribution, Shareholder Servicing, and Recordkeeping Fees 16 3 More About the Fund Organization and Management 17 More Information About the Fund and Its InvestmentRisks 20 Investment Policies and Practices 22 Disclosure of Fund Portfolio Information 28 Financial Highlights 28 4 Investing with T. Rowe Price Account Requirements and Transaction Information 31 Purchasing Additional Shares 33 Exchanging and Redeeming Shares 33 Rights Reserved by the Funds 34 T. Rowe Price Privacy Policy 35 SUMMARY Investment Objective The fund seeks long-term growth of capital and reasonable income through investments primarily in the common stocks of well-established, dividend-paying, non-U.S. companies. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund’s R Class Shareholder fees (fees paid directly from your investment) Redemption fee (as a percentage of amount redeemed on shares held for 90 days or less) 2.00% Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fee 0.65% Distribution and service (12b-1) fees 0.50%a Other expenses 0.22% Total annual fund operating expenses 1.37% a Restated to show maximum 12b-1 fee rate of 0.50%. Actual rate for the prior fiscal year was 0. 49%. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years $139 $434 $750 $1,646 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 31.3 % of the average value of its portfolio. Investments, Risks, and Performance Principal Investment Strategies The fund expects to invest substantially all of its assets outside the U.S. and to diversify broadly, primarily among the world’s developed countries. The fund will invest primarily (at least 65% of total assets) in the stocks of large, dividend-paying, well-established companies that have favorable prospects for capital appreciation. Investments in emerging markets will be modest and limited to more mature developing countries. The fund takes a value-oriented approach to investing by searching for attractively valued companies with the potential for improving earnings over time. Country and sector allocations are driven primarily by security selection and secondarily by an assessment of top-down, fundamental prospects. The fund relies on a global research team to identify companies that appear to be undervalued by various measures and may be temporarily out of favor but have good prospects for capital appreciation or dividend growth. In selecting investments, the fund generally favors companies with one or more of the following characteristics: · low valuation on various earnings, book value, sales, and cash flow metrics, in absolute terms and/or relative to the company’s peers or its own historical norm; · low valuation relative to a company’s growth potential; · companies that may benefit from restructuring activity or other turnaround opportunities; · a sound balance sheet and other positive financial characteristics; and · above-average dividend yield and/or the potential to grow dividends. The fund may sell securities for a variety of reasons, such as to secure gains, limit losses, or redeploy assets into more promising opportunities. Principal Risks As with any mutual fund, there is no guarantee that the fund will achieve its objective. The fund’s share price fluctuates, which means you could lose money by investing in the fund. The principal risks of investing in this fund are summarized as follows : Active management risk The fund is subject to the risk that the investment adviser’s judgments about the attractiveness, value, or potential appreciation of the fund’s investments may prove to be incorrect.
